 



Exhibit 10.1
LNB Bancorp, Inc. 2007 Chief Executive Officer Long Term Incentive Plan
     The purpose of the LNB Bancorp, Inc. 2007 Chief Executive Officer Long Term
Incentive Plan (the “Long Term Incentive Plan”) is to provide the Chief
Executive Officer (“CEO”) of LNB Bancorp, Inc. (the “Bancorp”) with a long term
incentive to achieve superior personal performance at the Bancorp during 2007 in
order to benefit the Bancorp and its shareholders. The Long Term Incentive Plan
has been developed through communication and reflection on subjective
performance goals intended to challenge the CEO to obtain the Bancorp’s long
term objectives.
     The 2007 CEO Long Term Incentive goals include, but are not limited to:

  1.   Positive assessment of changes to loan process and loan quality;     2.  
Progress of Independence Loan/Treasury Office;     3.   Progress of Avon Pointe
Commercial Real Estate Office;     4.   Progress and success of Morgan Bank
integration;     5.   Growth in Fee Income; and     6.   New Branch performance

     The Compensation Committee (“the Committee”) of the Board of Directors of
the Bancorp will oversee the administration of the Long Term Incentive Plan. The
Committee may delegate ministerial duties to other persons and the Bancorp will
furnish the Committee with clerical and other assistance for administration of
the Long Term Incentive Plan.
     The amount of the incentive payment to be paid to the CEO under the Long
Term Incentive Plan will be determined by the Committee, in its sole discretion,
after December 31, 2007. This payment, which can be up to 50% of the CEO’s base
pay, is based upon the Committee’s determination of the CEO’s achievement of the
CEO’s 2007 Long Term Incentive goals. If the Committee determines that the CEO
has earned a long term incentive payment hereunder, the Committee will notify
the CEO of the amount, if any, and the long term incentive payment will be made
to the CEO in cash, equity incentive awards, or a combination thereof, no later
than March 15, 2008. All payments under the Long Term Incentive Plan will be
subject to applicable tax withholding.
     The Committee will have the authority, in its sole discretion, to interpret
the Long Term Incentive Plan and to make any determinations it may deem
necessary or advisable under the Plan. Any such interpretation or determination
of the Committee will be binding on the CEO.

